 



Exhibit 10.40.8
AMENDMENT TO
FEDERATED DEPARTMENT STORES, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
        The Federated Department Stores, Inc. Profit Sharing 401(k) Investment
Plan (the “Plan”) is hereby amended, effective as of February 1, 2006, in the
following respects.
        1. Section 1.10.6 of the Plan is amended in its entirety to read as
follows.
               1.10.6 Notwithstanding any of the foregoing provisions of this
Section 1.10, any person who on August 30, 2005 (the effective date of the May
Company Merger) was a May Company Defined Contribution Plan Active Participant
shall not ever be considered a Covered Employee for purposes of this Plan.
Further and also notwithstanding any of the foregoing provisions of this
Section 1.10, any person who, on any post-August 30, 2005 date that occurs prior
to such person becoming on or after August 30, 2005 either a May Company Defined
Contribution Plan Active Participant or a Federated Defined Contribution Plan
Active Participant, is a May Company Employee shall not be considered a Covered
Employee for purposes of this Plan on such date. Finally and also
notwithstanding any of the foregoing provisions of this Section 1.10, any person
who was not a May Company Defined Contribution Plan Active Participant on
August 30, 2005 but who becomes a May Company Defined Contribution Plan Active
Participant on any date after August 30, 2005 (and has not on any prior
post-August 30, 2005 date become a Federated Defined Contribution Plan Active
Participant) shall not ever be considered a Covered Employee for purposes of
this Plan. For purposes of this Section 1.10.6, the following terms shall have
the meanings indicated below.
                    (a) “May Company” means the corporation that, immediately
prior to the May Company Merger, was named The May Department Stores Company and
had an employer identification number (as assigned by the Internal Revenue
Service) of 43-1104396.
                    (b) “May Company Employer” means each of May Company and
each corporation, partnership, or other organization other than May Company
that, immediately prior to the May Company Merger, was in a chain of
corporations, partnerships, and/or other organizations that began with May
Company and in which at least 80% of the voting interests in such corporation,
partnership, or other organization in such chain (other than May Company) was
owned by May Company or another corporation, partnership, or other organization
in such chain.
                    (c) “May Company Merger” means the merger of May Company
into a subsidiary of Federated, the effective date of which was August 30, 2005.

1



--------------------------------------------------------------------------------



 



                    (d) “May Company Employee” means, as of any date, a person
who on such date (1) is a common law employee of any Associated Employer and
(2) is working at or assigned to an office, store, or other facility that had
immediately prior to the May Company Merger been an office, store, or other
facility of a May Company Employer.
                    (e) “May Company Defined Contribution Plan” means the
defined contribution plan (within the meaning of Section 414(i) of the Code)
that immediately prior to the May Company Merger was known as The May Department
Stores Co. Profit Sharing Plan, had May Company as its sponsor, and had been
assigned a plan number (by May Company) of 003, as such plan existed as of
August 30, 2005 (the effective date of the May Company Merger) and as it was or
may be subsequently amended or renamed.
                    (f) “May Company Defined Contribution Plan Active
Participant” means, as of any date, a person who on such date (1) is a May
Company Employee and (2) meets all requirements of the May Company Defined
Contribution Plan (including any minimum service, age, entry date, and employee
classification requirements of such plan) to be a participant in such plan.
                    (g) “Federated Defined Contribution Plan Active Participant”
means, as of any date, a person who on such date (1) is a common law employee of
the Employer, (2) is not a May Company Employee, and (3) meets all requirements
of this Plan (including this Plan’s minimum service, age, entry date, and
covered employee classification requirements) to be a participant in this Plan.
        2. Section 1.13 of the Plan is amended in its entirety to read as
follows.
               1.13 Employer — means, except as is otherwise provided in this
Section 1.13, each corporation which is (and only during the period in which it
is) a member of a controlled group of corporations (within the meaning of
Section 414(b) of the Code) which includes Federated and each other corporation,
partnership, or other organization which is (and only during the period in which
it is) part of a group of trades or businesses under common control (within the
meaning of Section 414(c) of the Code) with Federated. Except where the context
otherwise is clear, any reference to the Employer in this Plan shall be deemed
to be referring collectively to all of the corporations, partnerships, and other
organizations which comprise the Employer. Notwithstanding the foregoing, any
corporation, partnership, or other organization (for purposes of this
Section 1.13, an “acquired company”) that first becomes a member of a controlled
group of corporations (within the meaning of Section 414(b) of the Code) which
includes Federated or a part of a group of trades or businesses under common
control (within the meaning of Section 414(c) of the Code) with Federated after
the Effective Amendment Date as a result of the acquisition by Federated and/or
another member of the Employer of the stock or interests of the acquired company
or substantially all of the assets of a trade or business

2



--------------------------------------------------------------------------------



 



previously operated by another organization shall not be considered a part of
the Employer unless and until the first date as of which both (1) the agreements
by which such stock, interests, or assets were acquired by Federated and/or
another member of the Employer do not require that the employees of the acquired
company be eligible to actively participate in another defined contribution plan
(within the meaning of Section 414(i) of the Code) maintained by the acquired
company or another Affiliated Employer (and do not otherwise prohibit the
employees of the acquired company from participating in the Plan) and
(2) Federated has taken such actions (such as, but not necessarily limited to,
the providing of notices) so as to clearly indicate that at least certain
employees of the acquired company are eligible to begin participating in the
Plan as of such date.
        IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan
hereby signs this Plan amendment.

     
 
  FEDERATED DEPARTMENT STORES,
 
  INC.
 
   
 
  By: David W. Clark
 
   
 
  Title: SVP Human Resources
 
   
 
  Date:                                                             

3